Citation Nr: 0207256	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  01-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for scars of the nose, 
forehead, and right arm.

(The issues of:  entitlement to service connection for left 
wrist arthritis due to trauma; entitlement to service 
connection for right hallux abductovalgus, secondary to 
service-connected right foot disability; and entitlement to a 
temporary total disability rating under the provisions of 
38 C.F.R. § 4.30, based upon convalescence, will be the 
subject of a separate decision of the Board.)   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2000, the veteran's case 
was transferred to the Oakland, California RO in error.  In 
November 2000, the case was correctly transferred to the Los 
Angeles, California RO.  

In May 2002, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).

The Board is undertaking additional development on the issues 
of entitlement to service connection for left wrist arthritis 
due to trauma and service connection for right hallux 
abductovalgus, secondary to service-connected right foot 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues, as well as the 
issue of entitlement to a temporary total disability rating 
under the provisions of 38 C.F.R. § 4.30, based upon 
convalescence, which is held in abeyance pending the 
development of the issue of entitlement to service connection 
for right hallux abductovalgus.


FINDINGS OF FACT

1.  The veteran sustained shrapnel fragment wounds of the 
right forearm and face in service.

2.  The veteran has scars of the nose, forehead, and right 
arm.  


CONCLUSION OF LAW

Scars of the nose, forehead, and right arm were incurred as a 
result of service.  38 U.S.C.A.§§ 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection-Scars

The veteran seeks to establish service connection for scars 
of the nose, forehead and right arm as a result of shrapnel 
wounds sustained in service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service medical records show that the veteran sustained enemy 
grenade fragments to the right forearm in May 1966.  The 
wound was superficial in nature.  There was no limitation of 
motion, no artery or nerve damage sustained.  The wound was 
debrided and closed.  There was good healing and range of 
motion.  He was returned to his unit.  The diagnosis was 
fragment wound of the right forearm.  

In December 1966, the veteran sustained multiple shell 
fragment wounds.  In May 1967, he sustained fragment wounds 
to his right anterior forehead.  The fragments were removed.  

After service, the veteran underwent VA examination in 
October 1998.  He related that he sustained a shrapnel wound 
of the right upper forearm in the area of the elbow and the 
extensor surface of the forearm, where the fragment was 
removed one year prior to this examination.  He related that 
he had some occasional weakness in his right hand and arm in 
the forearm area.  He also related a second event where he 
was in the vicinity of an exploding mine and sustained 
multiple wounds caused by metal fragments.  These wounds were 
noted on different areas, including his face.  Physical 
examination revealed the scars on his face were well healed 
and of no cosmetic or functional significance.  He had normal 
facial expression and movement.  He had several shrapnel 
fragments removed and the results of the surgery, which was a 
minor procedure, were quite good.  The examiner was able to 
identify several small (less than 3mm) scars about the face, 
which were described as minimal.  There was no functional 
impairment.  There was a slightly depressed scar on the mid 
one-third of the right forearm on the extensor surface where 
a fragment was removed one year prior to the examination.  He 
had normal range of motion and the scar was not tender.  It 
measured 3mm in length.  The pertinent diagnosis was post 
status injury shrapnel wounds to the face and the right upper 
extremity.  

In this case, it is clear that the veteran has sustained 
shrapnel wound injury to the nose, forehead, and right arm in 
service.  The service medical evidence clearly indicates that 
the veteran has multiple shrapnel wounds over his body.  
After service, a VA examiner in October 1998 indicates that 
the veteran has scars as a result of shrapnel and mine 
fragments.  Although described as minimal, the examiner was 
able to identify facial and right arm scars from 1mm to 3mm 
in size.  Moreover, the veteran testified at a Travel Board 
hearing in May 2002, that although he had no retained 
fragments, he had a burning sensation and itching about his 
face.  Based on the foregoing, and resolving all doubt in the 
veteran's favor, service connection for scars of the nose, 
forehead and right arm -- as a result of shrapnel wounds in 
service -- is warranted.   

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000, during the appeal's pendency.  
The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions through the RO in February 2001.  The RO informed 
the veteran of what assistance VA would provide, what could 
be done to expedite his claim, time limits and who would 
manage his claim.  Various notices and communications, also 
from the RO, such as the July 2000 rating decision and the 
October 2000 statement of the case, informed the veteran of 
the applicable laws and regulations  needed to substantiate 
his claim.  The veteran has not notified VA of any additional 
medical evidence that should be obtained in connection with 
this claim.  He has also had the opportunity to testify at a 
hearing regarding his claim.  He provided hearing testimony 
at a Travel Board hearing in May 2002.  The Board therefore 
finds that VA has complied with all obligations to inform the 
veteran of the applicable laws and regulations and with all 
duties to assist the veteran in the development of the issue 
discussed above.  Thus, a remand for further technical 
compliance with the provisions of the VCAA is not necessary.  



ORDER

Service connection for scars of the nose, forehead and right 
arm is granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

